Citation Nr: 0606240	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of 
endometriosis.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from March 1983 to 
February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In December 2005, the Board received a statement from the 
appellant.  In the statement, the appellant indicated that 
she desired a videoconference hearing with the Board.  
Although the appellant was afforded a hearing before the 
Board in April 2003, the Veterans Law Judge that conducted 
that hearing is no longer with the Board.  Thus, this case 
needs to be returned to the RO so that a videoconference 
hearing may be scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should place the appellant's name 
on the docket for a videoconference 
hearing before the Board according to the 
date of her request for such a hearing.  

No action is required by the appellant until she receives 
further notice; however, she 



may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

